 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TRACY LEE STEWART,                                  Case No. 1:14-cv-00322-DAD-BAM (PC)
12                        Plaintiff,                      ORDER REGARDING STIPULATION OF
                                                          VOLUNTARY DISMISSAL OF
13            v.                                          DEFENDANT P. NIXON WITH PREJUDICE
                                                          PURSUANT TO FED. R. CIV. P.
14    K. HOLLAND, et al.,                                 41(a)(1)(A)(ii)
15                        Defendants.                     (ECF No. 75)
16

17           On March 26, 2019, Plaintiff Tracy Lee Stewart and Defendants Jose Serna, Terry

18   Langhardt, and Scott Carey filed a stipulation with the Court. (ECF No. 75.) The stipulation is

19   signed and dated by Plaintiff and counsel for all Defendants who have appeared in the action.

20           In the stipulation, the parties stipulate to a dismissal of Plaintiff’s claims against

21   Defendant P. Nixon with prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

22   The stipulation further indicates that each party shall bear its own litigation costs and attorney’s

23   fees.

24           “The plaintiff may dismiss some or all of the defendants, or some or all of his claims,

25   through a Rule 41(a)(1) notice. The filing of a notice of voluntary dismissal with the court

26   automatically terminates the action as to the defendants who are the subjects of the notice.”

27   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997) (citations omitted).

28           Accordingly, Plaintiff’s claims against Defendant P. Nixon are terminated by operation of
                                                          1
 1   law without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court

 2   is directed to terminate Defendant P. Nixon only from this action.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     March 27, 2019                            /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
